Citation Nr: 9923705	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for posterior head and 
neck injury with chronic myalgia, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to a rating greater than 
10 percent for posterior head and neck injury with chronic 
myalgia.  By a rating action in April 1998 the RO increased 
the evaluation to 20 percent.  

The case was previously before the Board in December 1998 
when it was remanded for further evidentiary development.  At 
that time the issue of new and material evidence to reopen 
the claim for service connection for a back disorder was 
referred to the RO for appropriate action.  Inasmuch as no 
action regarding that issue is reflected by the record, the 
RO is directed to adjudicate the issue promptly.  

Further, it is noteworthy that the veteran's representative 
has asserted service connection for her Arnold Chiari 
deformity, as a result of the head and neck injury sustained 
in service.  This claim, which has not been adjudicated, also 
is referred for prompt action by the RO.   

The Board's December 1998 remand mandated a medical 
examination in compliance with the directives of the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Deluca v. Brown, 8 Vet.App. 
202 (1995), that a VA rating examination must adequately 
portray functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  In this regard it was 
directed that the examiner specify the standards for normal 
ranges of motion and compare the examination findings to the 
standard in terms of whether limitation of motion is severe, 
moderate, or slight.  These requirements were not 
accomplished by the VA 



examiners.  Further, although one VA examiner referred to 
"active range of motion," the examination report does not 
address the questions of whether there is additional 
limitation of motion related to weakened movement, excess 
fatigability, incoordination, or pain on use, attributable to 
the service-connected disability.  Further, the examiners did 
not clearly delineate which symptoms and findings were 
attributable to the service-connected disability as 
distinguished from other causes.  

The Court recently held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  It 
was held further that a remand by the Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand. 
38 U.S.C. § 303.  Finally, it was held that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to insure compliance.  Stegall 
v. West, No. 97-78 (U.S. Vet App. June 26, 1998).

In summary, this case must be remanded a second time for the 
following reasons: In the remand of December 1998, the Board 
requested medical answers to a series of specific, itemized 
questions; the physician who examined the veteran did not 
answer the questions, and the RO did take action to assure 
that answers to the questions were included in the 
examination report.  

Accordingly, the case is REMANDED for full compliance with 
the requirements of the Board's remand as follows:  

1.  The RO should assure that copies of 
all current medical reports relevant to 
the veteran's service-connected posterior 
head and neck injury with chronic myalgia 
are included in the claims folder.
 



2.  The veteran should be afforded a VA 
orthopedic 
examination to determine the nature and 
severity of her service-connected 
posterior head and neck injury with 
chronic myalgia.  The examiner must 
thoroughly review the claims folder, 
including a copy of this remand, prior to 
evaluating the veteran.  The examination 
report should clearly describe all 
symptoms, and findings which are 
attributable to the service-connected 
disability, as distinguished from any 
other condition.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's cervical spine in 
all relevant planes.  In describing the 
range of motion of the cervical spine, 
the examiner should answer the following 
questions: 

a.  What are the standards for normal 
ranges of motion?

b.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

c.  Does the veteran have ankylosis of 
the cervical spine, and, if so, is such 
ankylosis favorable or unfavorable?  

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the cervical spine.  The 
examiner should be asked to answer the 
following questions:



a.  Does the veteran's cervical spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

b.  Does pain cause additional, 
significant functional limitation during 
flare-ups or when the cervical spine is 
used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups)?

c.  The VA examiner should make specific 
observations and commentary with regard 
to his/her assessment of the veteran's 
credibility and cooperation on 
examination and testing.  If the veteran 
is unable to comply with any tests, or if 
she provided inconsistent results on 
objective evaluation of her service-
connected disability, the examiner should 
specifically report his/her opinion as to 
why this was so (i.e., whether inability 
to comply or to provide consistent 
examination results was due to the 
veteran's symptoms or due to other 
factors.) 

d.  The examiner should comment about any 
abnormalities noted on examination of the 
veteran's cervical spine and should 
indicate the degree to which any of these 
abnormalities are responsible for any 
weakened movement, excess fatigability, 
incoordination, or pain on use.  If it is 
not feasible to answer any of these 
questions, this should be stated. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claim of 
entitlement to an increased rating in 
excess of 20 percent for her service-
connected posterior head and neck injury 
with chronic myalgia on the basis of all 
evidence of record and all applicable 
law and regulations.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
they should then be afforded a 
reasonable opportunity for response 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


